DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species B in the reply filed on 2/11/2021 is acknowledged. Claims 10-18 are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0288653 A1 to Chen (Chen).
Chen teaches a textured bone graft or implant device that includes a housing member forming two or more blades and having a bore at one end and a conduit at the other, an actuator engaged in the conduit and a screw engaged in the bore of the [AltContent: rect]blades to move radially and outwardly of the housing member in sequence (abstract). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Front end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rear end)]
    PNG
    media_image1.png
    189
    229
    media_image1.png
    Greyscale

Chen meets the limitations of an expandable implant for wedge osteotomies of the extremities comprising: a first component (top half of housing 10) having a first component front end (see annotated fig. 6 above), a first component rear end (see annotated fig. 6 above), and a first component pivot structure (paragraph 0034); a second component (bottom half of housing 10) having a second component front end (see annotated fig. 6 above), a second component rear end, (see annotated fig. 6 above) and a second component pivot structure (paragraph 0034), the second component pivot structure connected to the first component pivot structure to pivotally couple the second component to the first component (fig. 6); and a controller operably connected to the first component and to the second component, the controller effecting implant expansion through pivotal movement of the first and second components (paragraphs 0036-0037), the controller comprising: a threaded shaft (40) having a proximal end and a distal end, the distal end of the threaded shaft retained at the first component rear end and the proximal end of the threaded shaft retained at the first component front end such that the threaded shaft extends from the first component rear 
It is clear that Chen also meets the limitation that rotation of the threaded shaft in a second rotational direction opposite the one rotational direction causes the ball to linearly translate along the threaded shaft in a second linear direction opposite the one linear direction and to move within the angled track in a second angular direction opposite the Page 12 of 19LSP162 one angular direction to cause the second component to pivot relative to the first component to effect a decrease in implant height (paragraph 0032).  
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/           Examiner, Art Unit 3774     

/BRUCE E SNOW/           Primary Examiner, Art Unit 3774